Citation Nr: 1829394	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  15-18 748	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entilement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel





INTRODUCTION

The Veteran in this case served on active duty from September 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT


 On March 13, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See Hearing Related Correspondence (dated March 13, 2018).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
	                                                         G. A. WASIK 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


